Simmons, C. J.
In this action plaintiff seeks an injunction restraining the collection of a part of a real estate tax. Issues were made and trial had. The^ trial court dismissed the plaintiff’s petition with prejudice. We 'affirm the judgment of the trial court.
Plaintiff is and in 1943 was the owner of a tract of land in the city of Omaha. Sometime after June 1, 1943, it started the erection of a building on this land. On April 1, 1944, the building was in the process of construction. As of that date and with the building in an incompleted condition the property was assessed at $12,160 for the land and $30,000 for the improvements. Plaintiff did not then and does not now question the validity of that tax. The construction of the building was completed in June 1944. As of April 1, 1945, the building was assessed at $72,000, which added $42,000 to the previous assessment. This was reported to the county assessor and by him included in the assessment roll filed with the county clerk. This was done prior to the convening of the board of equalization. The board of equalization confirmed and ratified the assessment valuation, and thereafter taxes based on that assessment were levied. No notice of the action of the assessor or the board of equalization was sent to plaintiff.
Plaintiff does not question the amount of the increase but challenges the validity of the increase made as of April 1, 1945.
The trial court found that the assessment of April 1, 1945, was made under authority of section 77-1306, R. S. 1943, and that plaintiff was not entitled to a formal notice of the assessment.
The plaintiff’s contention is that the increase was put upon the value of a building in existence on April 1, *8011944, and falls within the provisions of section 77-1315, R. S. 1943, and that notice was required.
Section 77-1306, R. S. 1943, is as follows: “Each assessor shall annually, at the time of taking the list and valuation of personal property, also take a list of all real property that shall have become subject to taxation since the last previous listing of the property in the county, with the value thereof, and of all buildings and all other improvements of any kind, if over one hundred dollars in value, which shall not have been previously included in the value of the, land and lots on which such improvements have been made, and shall make return thereof to the county assessor at the. same time he is required to make his returns of personal property. In the return he shall give a description of the tract of land or lot upon which the improvement has been made, the kind of improvement so made, and the true value added to such parcel of land or lots by such improvements. The additional sum it is believed the land or lot on which such improvement has been made would’ sell for at private sale by reason of such improvement, shall be considered the value of such improvement, and taxed thereafter at such value until the next assessment.”
Section 77-1315, R. S. 1943, is as follows: “The precinct assessors shall complete their assessment rolls, schedules, lists and returns, and deliver the same to the county assessor for revision, not later than the last Monday of May in each year. The county assessor shall complete his revision of the same and shall file them with the county clerk on or before the second Monday of June of each year. In years in which real estate is assessed for taxation purposes, it shall be the duty of the county assessor, before such filing, to notify the record owner of every piece of real estate which has been valued at a higher figure than at the last previous assessment. Such notice may be given by postcard, addressed to said owner’s last known address. It shall describe said real estate, and state the old and new valuation thereof *802and the date of the convening of the board of equalization.”
It seems clear from a reading of the sections that the added value of the real estate involved resulting from the completion of the building after April 1, 1944, falls within the classification of “buildings and all other improvements” made in section 77-1306, R. S. 1943.
“Generally speaking, the word ‘improvement’ may be said to include everything that enhances the value of premises permanently for general uses. It includes not- only buildings and fixtures, but also many other things which are not buildings or fixtures. Among the most common illustrations of improvements may be enumerated the erection of a building, the replacing of old buildings with new ones, the making of substantial additions or changes in existing buildings, the erection of fences or of a necessary sidewalk alongside property, the digging of wells thereon, or the planting of a fruit orchard.” 27 Am. Jur., Improvements, § 2, p. 260. It may be an independent structure or an addition to or betterment of a building already in existence. Wimberly v. Mayberry & Co., 94 Ala. 240, 10 So. 157, 14 L. R. A. 305. It consists in the betterment of the premises. Ames v. Trenton Brewing Co., 56 N. J. Eq. 309, 38 A. 858; Provident Mutual Life Ins. Co. v. Doughty, 125 N. J. Eq. 442, 6 A. 2d 184; Harris v. Kelley, 10 Sadler 185, 13 A. 523. (The Harris case dealt with a wooden floor put in a building over a brick floor.)
It seems equally clear that the added value does not fall within the classification of “real estate which has been valued at a higher figure than at the last previous assessment” contained in section 77-1315, R. S. 1943. It is obvious that the materials and labor which went into the building after April 1, 1944, and the value resulting therefrom, were a new value which was not and could not have been included in the “last previous assessment.”
The new value was properly subject to assessment under the provisions of section 77-1306, R. S. 1943.
*803Plaintiff’s next contention is that the tax levied under the assessment is void because it was not notified as provided by section 77-1315, R. S. 1943. Clearly the notice there provided relates to an increased assessment of property previously assessed. It also is clear that the tax involved herein is not within that provision. The reason for the inclusion of.that provision is stated in Rosenbery v. Douglas County, 123 Neb. 803, 244 N. W. 398. The Legislature intended that the owner of realty might rely upon the last previous assessed valuation as being that at which it would.be returned again, and that he could rest secure against any increase over the last previous assessed valuation of his realty, unless he was given notice of the increase and was afforded an opportunity to appear before the board of equalization and contest the increase if he desired.
The reason for the rule does not exist here. Here the plaintiff knew that it had placed improvements on its realty which had not previously been included in the value of the land upon which the improvements were made. Likewise, the plaintiff was charged with notice that it was the duty of the assessor to return the value of the improvements, and that until the next assessment the property would be taxed at such value. It likewise was charged with notice of the statutory duty of the assessor, county clerk, and board of equalization, and of its statutory rights in the matter. The amount of the value placed upon the added improvements wTas of course a matter of public record. The Legislature specifically required that the assessor, when requested, should deliver to the person assessed a signed copy of the statement of property required by section 77-1306, R. S. 1943, showing the valuations of the property so listed. § 77-1308, R. S. 1943. Such a requirement would be a useless thing if it were the duty of the assessor to give that notice under the provisions of section 77-1315, R. S. 1943. Obviously, the Legislature did not intend that the notice required by section 77-1315, R. S. *8041943, was likewise required in assessments made; as here, under section 77-1306, R. S. 1943. For the reasons herein given no such notice was required.
The judgment of the district court is affirmed.
Affirmed.